Per Curiam.
The facts presented do not justify a holding that the failure of the landlord to supply a new lock or to supply other mouldings on the door was the proximate cause for the loss which occurred. The evidence does not establish that the loss in the manner testified to could have been reasonably anticipated so as to impose further duty to repair the condition complained of.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits.
All concur. Present — Lydon, Hammer and FrankenthaJJ.